Name: Commission Regulation (EC) No 1360/96?of 12 July 1996?amending Regulation (EEC) No 1123/93 laying down detailed rules to implement the specific measures for supplying the French overseas departments with products from the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  means of agricultural production;  trade;  overseas countries and territories
 Date Published: nan

 13 . 7. 96 I EN Official Journal of the European Communities No L 175/15 COMMISSION REGULATION (EC) No 1360/96 of 12 July 1996 amending Regulation (EEC) No 1123/93 laying down detailed rules to implement the specific measures for supplying the French overseas departments with products from the sheepmeat and goatmeat sector sheep and goats should be adapted to the new situation ; whereas, in order to comply with the timetable, it is necessary to replace the Annex to that Regulation with effect from 1 January 1996; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4(5) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 3763/91 , it is necessary to determine for the sheepmeat and goatmeat sector for each annual period of validity, the number of purebred breeding sheep and goats originating in the Community which benefit from aid with a view to developing the potential for production in the French overseas departments; Whereas the amount of the aforementioned aid and the number of animals qualifying for it are laid down in Commission Regulation (EEC) No 11 23/93 (3), as amended by Regulation (EC) No 40/96 (4); whereas, to take account of the new needs justified by the national authorities, the arrangements for the supply of breeding HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1123/93 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 267, 9. 11 . 1995, p. 1 . j 1) OJ No L 114, 8 . 5. 1993, p. 16. b) OJ No L 10, 13 . 1 . 1996, p. 6. No L 175/ 16 I EN I Official Journal of the European Communities 13 . 7 . 96 ANNEX 'ANNEX PART 1 Supply to French Guiana of pure-bred breeding sheep and goats originating in the Community for each calendar year (ECU/head) CN code Description Number of animalsto be supplied Aid 0104 10 10 Pure-bred breeding sheep ('):  males 15 530  females 15 205 0104 20 10 Pure-bred breeding goats ('):  males 2 530  females 28 205 PART 2 Supply to Martinique of pure-bred breeding sheep originating in the Community for each calendar year (.ECU/head CN code Decryption Number of animalsto be supplied Aid 0104 10 10 Pure-bred breeding sheep ('):  males 5 530  females 10 205 PART 3 Supply to Reunion of pure-bread breeding sheep originating in the Community for each calendar year (ECU/head) CN code Description Number of animals to be supplied Aid 0104 10 10 Pure-bred breeding sheep ('):  males 15 530  females   (') Inclusion in this subposition is subject to the conditions provided for in Council Directive 89/361 /EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ No L 153, 6 . 6 . 1989, p. 30).'